 


110 HRES 1324 EH: Requesting that the President focus appropriate attention on neighborhood crime prevention and community policing, and coordinate certain Federal efforts to participate in National Night Out, which occurs the first Tuesday of August each year, including by supporting local efforts and community watch groups and by supporting local officials, to promote community safety and help provide homeland security.
U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1324 
In the House of Representatives, U. S., 
 
July 31, 2008 
 
RESOLUTION 
Requesting that the President focus appropriate attention on neighborhood crime prevention and community policing, and coordinate certain Federal efforts to participate in National Night Out, which occurs the first Tuesday of August each year, including by supporting local efforts and community watch groups and by supporting local officials, to promote community safety and help provide homeland security. 
 
 
Whereas neighborhood crime is of continuing concern to the American people;  
Whereas child safety is a growing concern for parents and communities, as evidenced by several cases of missing and abducted children;  
Whereas homeland security remains an important priority for communities and the Nation;  
Whereas crime, drugs, and violence in schools is of continuing concern to the American people due to the recent high-profile incidents that have resulted in fatalities at several schools in the United States;  
Whereas the fight against neighborhood crime requires people to work together in cooperation with law enforcement personnel;  
Whereas neighborhood crime watch organizations effectively promote awareness about, and the participation of volunteers in, crime prevention activities at the local level;  
Whereas neighborhood crime watch groups can contribute to the Nation’s war on drugs by helping to prevent communities from becoming markets for drug dealers;  
Whereas neighborhood crime watch programs play an integral role in combating domestic terrorism by increasing vigilance and awareness and encouraging citizen participation in community safety and homeland security;  
Whereas community-based programs involving law enforcement, school administrators, teachers, parents, and local communities work effectively to reduce school violence and crime and promote the safety of children;  
Whereas citizens throughout the United States will take part in National Night Out, a unique crime prevention event that will demonstrate the importance and effectiveness of community participation in crime prevention efforts;  
Whereas over 35,400,000 people in more than 11,130 communities from all 50 States, territories, District of Columbia, and military bases worldwide participated in National Night Out in 2007;  
Whereas National Night Out will celebrate its 25th anniversary on Tuesday, August 5, 2008, when citizens, businesses, local law enforcement officers, mayors, State and Federal officials, and others will celebrate America’s Night Out Against Crime and participate in events to support community crime prevention;  
Whereas National Night Out is supporting the Department of Homeland Security’s Ready campaign by handing out materials and educating and empowering the public on how to prepare for, and respond to, potential terrorist attacks or other emergencies;  
Whereas National Night Out is supporting the National Child Identification Program, a joint partnership between the American Football Coaches Association and the Federal Bureau of Investigation, to provide identification kits to parents to help locate missing children;  
Whereas the National Sheriffs Association, the United States Conference of Mayors, and the National League of Cities have officially expressed support for National Night Out; and  
Whereas citizens and communities that participate on August 5, 2008, will send a positive message to other communities and the Nation, showing their commitment to reduce crime and promote homeland security: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of National Night Out; and  
(2)requests that the President— 
(A)issue a proclamation calling on the people of the United States to conduct appropriate ceremonies, activities, and programs to demonstrate support for National Night Out;  
(B)focus appropriate attention on neighborhood crime prevention, community policing, and reduction of school crime by delivering speeches, convening meetings, and directing the Administration to make crime reduction an important priority; and  
(C)coordinate the efforts of the Federal Emergency Management Agency, the USA Freedom Corps, the Citizen Corps, the National Senior Service Corps, and AmeriCorps to participate in National Night Out by supporting local efforts and neighborhood watches and by supporting local officials, including law enforcement personnel, to provide homeland security and combat terrorism in the United States.  
 
Lorraine C. Miller,Clerk. 
